DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 89 is objected to because of the following informalities:  In line 4 of the claim, the claim contains a duplicative term “wherein.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 75 recites the limitation “predict the behaviour, in respect of said at least one fluid parameter, of said fluid using said input data and a mathematical model of the reactor” which renders the claim indefinite because the claim does not define what the mathematical model of the reactor is and one of ordinary skill in the art, in view of the 
Claim 78 recites the limitation "said send control information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 85 and 89, the phrase "for example" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 87, 90, 91, and 94-99, the term “preferably” renders the claims indefinite because it is unclear whether the limitations following the term are require features of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 75-80, 82-84, and 86-91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prett et al. (US 4,349,869).
Regarding claim 75, the reference Prett et al. discloses a test system comprising: a reactor (6), the reactor comprising a fluid circuit, a test zone (5, 12) for at least one item under test, the test zone being included in the fluid circuit to expose the at least one item to fluid flowing in the circuit during use, a plurality of control zones (1-4) included in the fluid circuit at a respective different location, each control zone including 
Regarding claim 76, the reference Prett et al. discloses the system, wherein the at least one parameter comprises a temperature parameter indicating the temperature of the fluid and a flow rate parameter indicating the flow rate of the fluid, and wherein, using the input data and the mathematical model, the control system is configured to calculate one or more effects on any one or more of the temperature and flow rate of the fluid resulting from one or more combination of the at least one test value for any two or more of the fluid temperature parameter and fluid flow rate parameter (see col. 2, lines 42-61; col. 3, lines 42-66; col. 12, lines 4-24; Fig. 1).
Regarding claim 77, the reference Prett et al. discloses the system, wherein the control system (30) is configured to predict the behavior, in respect of the at least one fluid parameter, of the fluid at one or more location in the fluid circuit using the control information and the mathematical model of the reactor, to calculate further control 
Regarding claim 78, the reference Prett et al. discloses the system, wherein the control system (30) is configured to send the further control information to one or more control zones associated with the one or more location, and to send control information to one or more control zones associated with one or more other locations (see col. 2, lines 42-61; col. 3, lines 42-66; col. 12, lines 4-24; Fig. 1).
Regarding claim 79, the reference Prett et al. discloses the system, wherein at least some of the control zones includes at least one sensor for measuring one or more characteristics of the fluid at the respective location, and at least one control device for controlling one or more characteristics of the fluid in accordance with control information; and wherein the control system (30) is configured to provide the control zones with the control information and to receive feedback information from the control zones indicative of a respective actual value for one or more of the fluid characteristics measured by the respective at least one sensor, and wherein the control system (30) is responsive to the feedback information from one or more of the control zones to calculate at least one new set point for a least one of the control zones, and to communicate the at least one new set point to the at least one of the control zones (see col. 2, lines 42-61; col. 3, lines 42-66; col. 9, line 12 to col. 10, line 11; col. 12, lines 4-24; Fig. 1).

Regarding claim 82, the reference Prett et al. discloses the system, wherein the control system (30) is configured to calculate the control information to create a desired test environment in the test zone (5, 12), the test environment being defined by the at least one fluid parameter (see col. 9, line 12 to col. 10, line 11; Fig. 1).
Regarding claim 83, the reference Prett et al. discloses the system, wherein the control information comprises one or more set points, each set point being indicative of a desired value for a respective one of the at least one fluid parameter, and wherein each control zone is responsive to receiving the set points to activate at least one respective control device to manipulate one or more parameters of the fluid to achieve the respective set point, and wherein the at least one respective control device is activated to manipulate one or more fluid parameters at the respective location of the respective control zone (see col. 2, lines 42-61; col. 3, lines 42-66; col. 9, line 12 to col. 10, line 11; col. 12, lines 4-24; Fig. 1).
Regarding claim 84, the reference Prett et al. discloses the system, wherein at least one of the control zones (3, 4) has at least one control device in the form of a fluid injector, the fluid injector being operable to inject fluid into the fluid circuit, at the respective location of the respective control zone, and wherein the at least one control a Mass Flow Controller (MFC) for controlling the injection of the fluid by the fluid injector (see col. 9, lines 12-57; Fig. 1).

Regarding claim 87, the reference Prett et al. discloses the system, wherein the control system (30) is configured to provide control information to cause one or more of the control zones (1-4) to manipulate a chemical composition and/or the mixture composition of the fluid in the fluid circuit, and wherein at least one of the control zones (3,4) is operable to manipulate the chemical composition and/or the mixture composition of the fluid in the fluid circuit by injecting one or more fluids into the fluid circuit at the respective location of the respective control zone (see col. 2, lines 42-61; col. 3, lines 42-66; col. 9, line 12 to col. 10, line 11; col. 12, lines 4-24; Fig. 1).

Regarding claim 89, the reference Prett et al. discloses the system, wherein each control zone is operable to monitor and/or control any one or more of the following system parameters: fluid flow rate; fluid flow balance; delivery of supply fluid into the fluid circuit; fluid composition; fluid temperature; fluid flow and mixture distribution, and wherein said control system may be configured to control fluid flow rate by any one or more of: (i) controlling the operation of pumping means; (ii) combining fluid flow from multiple fluid reservoirs and/or from multiple parts of the fluid circuit and/or from multiple fluid circuits; and/or (iii) controlling one or more valves, and wherein said control system may be configured to control fluid temperature by any one or more of: (i) controlling the operation of heating means; (ii) controlling the fluid composition to promote exothermic or endothermic reactions (see col. 2, lines 42-61; col. 3, lines 42-66; col. 9, line 12 to col. 10, line 11; col. 12, lines 4-24; Fig. 1).
Regarding claim 90, the reference Prett et al. discloses the system, wherein the control system (30) is configured to cause one or more of the control zones (1-4) to inject one or more selected fluid into the fluid circuit at one or more locations depending on one or more detected characteristic of the fluid in the fluid circuit at the one or more locations and/or at one or more other locations in the fluid circuit, and wherein the control system is configured to inject the one or more selected fluid in accordance with a respective delivery profile calculated by the control system and specifying the quantity 
Regarding claim 91, the reference Prett et al. discloses the system, wherein the one or more fluids to be injected are selected by the control system (30) to cause a desired chemical reaction at the, or each, injection location and/or one or more other location in the fluid circuit and/or to cause a desired change in the fluid mixture composition at the, or each, injection location and/or one or more other location in the fluid circuit (see col. 2, lines 42-61; col. 3, lines 42-66; col. 9, line 12 to col. 10, line 11; col. 12, lines 4-24; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over Prett et al. as applied to claim 75 above, and further in view of Lee et al. (US 2007/0250214).
Regarding claim 81, the reference Prett et al. does not specifically disclose wherein the mathematical model comprises a neural network model and wherein the control system is configured to calculate the control information using an artificial neural network. However, as evidenced by the reference Lee et al., it is known in the art utilize process modeling techniques such as neural networks, principle component regression, and rigorous first principles models for developing advanced process control to optimize process control of a chemical manufacturing process (see paras. [0001]-[0003]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Lee et al., to similarly utilize a neural network model in the process control system of Prett et al. to enhance the process control performance of Prett et al.
Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Prett et al. as applied to claim 75 above, and further in view of Tracht et al. (US 2014/0058050).
Regarding claim 85, the reference Prett et al. is silent with respect to having a pumping means incorporated into the fluid circuit. However, as evidenced by the reference Tracht et al. (see para. [0232], it is typical in the art to utilize a pumping means to control a flow rate of a feed steam into a reactor. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention having a pumping means incorporated into the fluid circuit of Prett et .
Allowable Subject Matter
Claims 92-99 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Regarding claims 92-99, the claims would be allowable because the prior art of record does not disclose or fairy suggest the features: wherein the fluid circuit includes a fluid outlet, the reactor including an evacuation control zone having an evacuation control device that is operable to open or close the fluid outlet, and wherein the control system is configured operate the evacuation control device with the control information to control evacuation of fluid from the fluid circuit, as recited in claim 92.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774